DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-4, 6 and 8-22 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 1, 8 and 16 (see Remarks pages 7-10 filed on 05/10/2022) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Takahashi et al (US 2019/0129669) discloses information processing system includes a terminal device, one or more image forming apparatuses communicably connected to the terminal device using short-distance wireless communication, and an information processing apparatus to provide a service that is in cooperation with a print service provided by an external printing system. The terminal device receives an operation of selecting one image forming apparatus from among the one or more image forming apparatuses and transmits, to the external printing system, a print request including an apparatus identifier identifying the selected image forming apparatus. The information processing apparatus acquires a print job generated by the external printing system based on the print request transmitted from the terminal device, stores the acquired print job in a memory, and transmits the print job stored in the memory to the selected image forming apparatus in response to a request transmitted from the selected image forming apparatus, (Para 0027-0249). However, Takahashi et al does not disclose in the affirmative, “a processor configured to perform operations including: registering an identifier corresponding to a combination of print setting values including a print setting value of the first print setting item and a print setting value of the second print setting item, transmitting, to an information processing apparatus, the first capability information and information to be used for displaying an object for setting a print setting value of the first print setting item, wherein the second capability information of the second print setting item is not transmitted to the information processing apparatus, and receiving, from the information processing apparatus, print setting values including a print setting value of the first print setting item.”
Further, the next closest prior art Hashimoto et al (US 2015/0121556) discloses individual area controller of an industrial equipment management system controls access to an individual area which is a storage area that is associated with an individual ID on a server, based on the individual ID. A group area controller controls access to a group area which is a storage area that is associated with a group ID on a server, based on the individual ID that belongs to the group ID. A copy restrictor restricts copying of equipment information about an industrial equipment that is stored in the group area to the individual area, (Para 0021-0129).  However, Hashimoto et al does not disclose in the affirmative, “a processor configured to perform operations including: registering an identifier corresponding to a combination of print setting values including a print setting value of the first print setting item and a print setting value of the second print setting item, transmitting, to an information processing apparatus, the first capability information and information to be used for displaying an object for setting a print setting value of the first print setting item, wherein the second capability information of the second print setting item is not transmitted to the information processing apparatus, and receiving, from the information processing apparatus, print setting values including a print setting value of the first print setting item.”
Finally, the next closest prior art Nanaumi (US 2012/0120437) discloses print relay system capable of executing a communication between a print service system configured to provide a print setting screen to an information terminal operated by a user, to receive a print setting set by the user via the provided print setting screen, and to generate a print job based on the received print setting and stored settings for an image forming apparatus configured to output image data based on the print job includes a receiving unit configured to receive a print job, which is transmitted in a case that a print instruction is input by the information terminal to the print service system, a job updating unit configured to update the print job received by the receiving unit, and a job transmission unit configured to transmit the print job updated by the job updating unit to the image forming apparatus, (Para 0029-0157). However, Nanaumi does not disclose in the affirmative, “a processor configured to perform operations including: registering an identifier corresponding to a combination of print setting values including a print setting value of the first print setting item and a print setting value of the second print setting item, transmitting, to an information processing apparatus, the first capability information and information to be used for displaying an object for setting a print setting value of the first print setting item, wherein the second capability information of the second print setting item is not transmitted to the information processing apparatus, and receiving, from the information processing apparatus, print setting values including a print setting value of the first print setting item.”
Therefore, the prior arts Takahashi et al, Hashimoto et al and Nanaumi alone or in combination do not render obvious in include the claimed feature in the affirmative, “provide a print-pause arrangement displayed in a display screen of the user interface, the print-pause arrangement comprising a proposed print-pause displayed in the printing arrangement upstream the feed direction with respect to both the print head and a first image whose printing is being performed in the first web when the print-pause module is selected; and cooperate with the user interface to input the print head and the feeder according to the print-pause arrangement to stop printing once printing of said first image is complete when the print-pause module is selected.”

Regarding independent claim 8, the closest prior art, Takahashi et al (US 2019/0129669) discloses information processing system includes a terminal device, one or more image forming apparatuses communicably connected to the terminal device using short-distance wireless communication, and an information processing apparatus to provide a service that is in cooperation with a print service provided by an external printing system. The terminal device receives an operation of selecting one image forming apparatus from among the one or more image forming apparatuses and transmits, to the external printing system, a print request including an apparatus identifier identifying the selected image forming apparatus. The information processing apparatus acquires a print job generated by the external printing system based on the print request transmitted from the terminal device, stores the acquired print job in a memory, and transmits the print job stored in the memory to the selected image forming apparatus in response to a request transmitted from the selected image forming apparatus, (Para 0027-0249). However, Takahashi et al does not disclose in the affirmative, “registering an identifier corresponding to a combination of print setting values including a print setting value of the first print setting item and a print setting value of the second print setting item; transmitting, to an information processing apparatus, the first capability information and information to be used for displaying an object for setting a print setting value of the first print setting item, wherein the second capability information of the second print setting item is not transmitted to the information processing apparatus; and receiving, from the information processing apparatus, print setting values including a print setting value of the first print setting item.”
Further, the next closest prior art Hashimoto et al (US 2015/0121556) discloses individual area controller of an industrial equipment management system controls access to an individual area which is a storage area that is associated with an individual ID on a server, based on the individual ID. A group area controller controls access to a group area which is a storage area that is associated with a group ID on a server, based on the individual ID that belongs to the group ID. A copy restrictor restricts copying of equipment information about an industrial equipment that is stored in the group area to the individual area, (Para 0021-0129).  However, Hashimoto et al does not disclose in the affirmative, “registering an identifier corresponding to a combination of print setting values including a print setting value of the first print setting item and a print setting value of the second print setting item; transmitting, to an information processing apparatus, the first capability information and information to be used for displaying an object for setting a print setting value of the first print setting item, wherein the second capability information of the second print setting item is not transmitted to the information processing apparatus; and receiving, from the information processing apparatus, print setting values including a print setting value of the first print setting item.”
Finally, the next closest prior art Nanaumi (US 2012/0120437) discloses print relay system capable of executing a communication between a print service system configured to provide a print setting screen to an information terminal operated by a user, to receive a print setting set by the user via the provided print setting screen, and to generate a print job based on the received print setting and stored settings for an image forming apparatus configured to output image data based on the print job includes a receiving unit configured to receive a print job, which is transmitted in a case that a print instruction is input by the information terminal to the print service system, a job updating unit configured to update the print job received by the receiving unit, and a job transmission unit configured to transmit the print job updated by the job updating unit to the image forming apparatus, (Para 0029-0157). However, Nanaumi does not disclose in the affirmative, “registering an identifier corresponding to a combination of print setting values including a print setting value of the first print setting item and a print setting value of the second print setting item; transmitting, to an information processing apparatus, the first capability information and information to be used for displaying an object for setting a print setting value of the first print setting item, wherein the second capability information of the second print setting item is not transmitted to the information processing apparatus; and receiving, from the information processing apparatus, print setting values including a print setting value of the first print setting item.”
Therefore, the prior arts Takahashi et al, Hashimoto et al and Nanaumi alone or in combination do not render obvious in include the claimed feature in the affirmative, “registering an identifier corresponding to a combination of print setting values including a print setting value of the first print setting item and a print setting value of the second print setting item; transmitting, to an information processing apparatus, the first capability information and information to be used for displaying an object for setting a print setting value of the first print setting item, wherein the second capability information of the second print setting item is not transmitted to the information processing apparatus; and receiving, from the information processing apparatus, print setting values including a print setting value of the first print setting item.”

Regarding independent claim 16, the closest prior art, Takahashi et al (US 2019/0129669) discloses information processing system includes a terminal device, one or more image forming apparatuses communicably connected to the terminal device using short-distance wireless communication, and an information processing apparatus to provide a service that is in cooperation with a print service provided by an external printing system. The terminal device receives an operation of selecting one image forming apparatus from among the one or more image forming apparatuses and transmits, to the external printing system, a print request including an apparatus identifier identifying the selected image forming apparatus. The information processing apparatus acquires a print job generated by the external printing system based on the print request transmitted from the terminal device, stores the acquired print job in a memory, and transmits the print job stored in the memory to the selected image forming apparatus in response to a request transmitted from the selected image forming apparatus, (Para 0027-0249). However, Takahashi et al does not disclose in the affirmative, “registering an identifier corresponding to a combination of print setting values including a print setting value of the first print setting item and a print setting value of the second print setting item; transmitting, to an information processing apparatus, the first capability information and information to be used for displaying an object for setting a print setting value of the first print setting item, wherein the second capability information of the second print setting item is not transmitted to the information processing apparatus; and receiving, from the information processing apparatus, print setting values including a print setting value of the first print setting item.”
Further, the next closest prior art Hashimoto et al (US 2015/0121556) discloses individual area controller of an industrial equipment management system controls access to an individual area which is a storage area that is associated with an individual ID on a server, based on the individual ID. A group area controller controls access to a group area which is a storage area that is associated with a group ID on a server, based on the individual ID that belongs to the group ID. A copy restrictor restricts copying of equipment information about an industrial equipment that is stored in the group area to the individual area, (Para 0021-0129).  However, Hashimoto et al does not disclose in the affirmative, “registering an identifier corresponding to a combination of print setting values including a print setting value of the first print setting item and a print setting value of the second print setting item; transmitting, to an information processing apparatus, the first capability information and information to be used for displaying an object for setting a print setting value of the first print setting item, wherein the second capability information of the second print setting item is not transmitted to the information processing apparatus; and receiving, from the information processing apparatus, print setting values including a print setting value of the first print setting item.”
Finally, the next closest prior art Nanaumi (US 2012/0120437) discloses print relay system capable of executing a communication between a print service system configured to provide a print setting screen to an information terminal operated by a user, to receive a print setting set by the user via the provided print setting screen, and to generate a print job based on the received print setting and stored settings for an image forming apparatus configured to output image data based on the print job includes a receiving unit configured to receive a print job, which is transmitted in a case that a print instruction is input by the information terminal to the print service system, a job updating unit configured to update the print job received by the receiving unit, and a job transmission unit configured to transmit the print job updated by the job updating unit to the image forming apparatus, (Para 0029-0157). However, Nanaumi does not disclose in the affirmative, “a processor configured to perform operations including: registering an identifier corresponding to a combination of print setting values including a print setting value of the first print setting item and a print setting value of the second print setting item, transmitting, to an information processing apparatus, the first capability information and information to be used for displaying an object for setting a print setting value of the first print setting item, wherein the second capability information of the second print setting item is not transmitted to the information processing apparatus, and receiving, from the information processing apparatus, print setting values including a print setting value of the first print setting item.”
Therefore, the prior arts Takahashi et al, Hashimoto et al and Nanaumi alone or in combination do not render obvious in include the claimed feature in the affirmative, “registering an identifier corresponding to a combination of print setting values including a print setting value of the first print setting item and a print setting value of the second print setting item; transmitting, to an information processing apparatus, the first capability information and information to be used for displaying an object for setting a print setting value of the first print setting item, wherein the second capability information of the second print setting item is not transmitted to the information processing apparatus; and receiving, from the information processing apparatus, print setting values including a print setting value of the first print setting item.”

Dependent claims 2-4, 6 and 8-22 are allowed because of their dependency to claims 1, 8 and 16 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677